Me. Justice Buchanan
delivered the opinion of the Court.
The controlling question in this cause is -whether Mary Lou Sain acquired a separate estate or a general estate in a fund collected by her after the death of her husband as the proceeds of a contract of insurance between him and a fraternal order known as the Order of United Commercial Travelers of America. Manifestly, upon this record, the receiver has no right to subject the fund, if, when vested in her, it was not impressed with the character of a separate estate; for it is clear that, at the time she contracted the obligation sued on, she was under disability of coverture, and this she has pleaded by way of defense.
At the time her husband became a member of the order in the year 1903, it issued to him a certificate, reciting his enrollment as a member and his title to all the rights and privileges of membership under its constitution. One of these rights was to have the order, upon his death resulting from accident while in good standing, pay over to a beneficiary designated by him a certain sum of - money; and another of these rights was, at any time Avhile in good standing, to change his beneficiary by naming another.
That his membership in this order amounted to an insurance upon his life in the event of death by accident is quite clear. Similar contracts between fraternal orders and members have been so treated by this court. Tenn. Lodge v. Ladd, 5 Lea, 721; Weil v. Trafford, 3 *464Tenn. Ch., 108; Catholic Knights v. Kuhn, 91 Tenn., 214, 18 S. W., 385.
Upon becoming a member of the order as stated, tbe husband of Mary Lou Sain designated her as his beneficiary, and never designated another; and the receiver contends that this act created in her a vested interest in the fund in controversy,, which, upon her husband’s death from an accidental cause, was paid over to her by the order in compliance with its contract with the husband. But this court, speaking of a very similar benefit certificate, has said: “The execution of such an instrument, without more, would not divest the member of his interest in the fund, nor vest the fund in the person to whom it is directed to be paid. It would still be the fund of the member, and subject to his disposal.” Tennessee Lodge v. Ladd, 5 Lea, 721. See, also, Weil v. Trafford, 3 Tenn. Ch., 108; Catholic Knights v. Kuhn, 91 Tenn., 214, 18 S. W., 385.
The right of Mary Lou Sain to the fund in controversy never became vested until death had terminated the reserved power of her husband to cut her out of any interest in it by the designation of another beneficiary. He never surrendered his jus disponendi of the fund, and the right so reserved by him is wholly inconsistent with the existence in her during his life of a vested interest' or separate estate in the fund; for despite his designation of her as his beneficiary, under his reserved power, his dominion over the contract of insurance was absolute. Trust Co. v. Bank, 123 Tenn., 617, 134 S. W., 311.
*465A separate estate in a married woman is a creation of equity, devised for her protection and “to evade the harsh and unjust dogmas of the law” with respect to the rights of her husband over her property. Pomeroy, vol. 2, sec. 1098. .And as said by this court: “This estate exists only during coverture, being supended when the feme covert becomes discovert; but it is now well settled the trust will revive, for her protection, upon her marriage, and during each succeeding coverture, unless defeated during intermediate periods, the restriction being annexed to the separate estate and dependent upon it closes with it; so that, upon becoming discovert, the feme possesses the same power of disposition over her property as other persons.” Pooley v. Webb et al., 3 Cold., 603. See, also, Beaufort v. Collier, 6 Humph., 492, 44 Am. Dec., 321; Hughey v. Warner, 124 Tenn., 728, 140 S. W., 1058, 37 L. R. A. (N. S.), 582.
By the accidental death of her husband, Mary Lou Sain acquired a vested interest in the fund. Never, until that event, had any interest therein been vested in her. Until that event, two contingencies intervened, the happening of either one of which would have left her wholly without a shadow of legal right to the fund, viz., the designation of another beneficiary, or the death of her husband from other than an accidental cause. • .The same event which gavé her a vested interest in the fund terminated her coverture, and the estate which eo instanti vested in her was a general and not a separate estate. The receiver’s claim to subject the fund is planted *466squarely upon the proposition that her estate in the fund was a separate one, and, therefore, bound under a contract signed by her during coverture by which she undertook to bind her separate estate for payment of the note sued on in this cause. (Although sued as an individual and also as administratrix, a stipulation of counsel in the record admits that no funds came into her hands as administratrix.)
From what has been said, it is manifest that the decree of the chancellor, which dismissed the bill, was correct, and the same is therefore affirmed, with costs.